Citation Nr: 0529803	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-18 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left ankle sprain, with laxity, currently 
evaluated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



WITNESS AT HEARING ON APPEAL

Appellant 




INTRODUCTION

The veteran had active duty from August 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2003.  This matter 
was initially before the Board in January 2004, at which time 
the case was remanded to the RO for development.


FINDING OF FACT

Postoperative residuals of a left ankle sprain include 
laxity, pain, tenderness, popping, stiffness, and 
instability, requiring the use of a brace and medication for 
pain relief.


CONCLUSION OF LAW

A 20 percent evaluation for postoperative residuals of a left 
ankle sprain, with laxity, is warranted. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Code 5271 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In letters dated in 
January 2002, April 2004, and February 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete her claim, of what part of that 
evidence she was to provide, and what part VA would attempt 
to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  These letters advised the 
veteran to let VA know if there is evidence or information 
that she thought would help support her claim. 

It is noted that the original rating decision on appeal was 
in March 2002.  Notice fully complying with the provisions of 
the VCAA was provided to the veteran in January 2002.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying her claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran. A VA orthopedic 
examination was conducted in March 2005 to determine the 
extent and severity of the service-connected disability.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For 
the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle, provides a 10 percent evaluation for moderate 
limitation of motion and a maximum 20 percent rating for 
marked range of motion impairment.  38 C.F.R. § 4.71a.


Analysis

The veteran essentially maintains that the present 10 percent 
schedular evaluation does not adequately reflect the severity 
of her service-connected left ankle disability. In reaching 
its decision, the Board has carefully reviewed all of the 
evidence of record, to include, but not limited to, service 
medical records, VA and treatment records, statements 
provided by Mike D. Vaardahl, D.P.M., the transcript of a 
videoconference hearing held in October 2003, and the reports 
of VA examinations conducted in January 2002 and March 2005.
 
Service medical records reveal that the veteran underwent 
left ankle reconstruction in service. Additional surgery was 
performed by Dr. Vaardahl at a private medical facility in 
2003. The most recent VA examination in March 2005 disclosed 
that the recent surgery had helped with the stability of the 
left ankle, although the veteran still had diffuse lateral 
left ankle pain. The veteran's complaints included popping, 
stiffness, and instability, requiring the use of a brace and 
medication for pain relief. She was said to experience flare-
ups of pain with increased activity. Medication, including 
steroids, was used for pain relief. Further, the veteran has 
indicated that problems due to her left ankle disability have 
necessitated time off from work and make her work more 
difficult. Objectively, there was only slight limitation of 
plantar flexion. Residual surgical scarring was well-healed 
and nontender. No swelling, muscle spasm, or weakness was 
apparent. The veteran's gait was normal. 

The medical evidence indicates that the most recent surgical 
procedure in 2003 has been beneficial, as the veteran has 
almost full range of motion and is able to walk without a 
limp. Nevertheless, taking into account that the disability 
at issue has required two surgical procedures and that the 
veteran continues to experience chronic residual symptoms, 
particularly pain, the Board finds that the functional 
impairment due to this condition is more appropriately 
contemplated by a 20 percent evaluation under Diagnostic Code 
5271. The benefit of the doubt is resolved in the veteran's 
favor. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.45, 
4.71a, Code 5271; DeLuca. Malunion or ankylosis such as to 
warrant an evaluation in excess of 20 percent is not shown by 
the evidence. See 38 C.F.R. § 4.71a, Codes 5262, 5270.

Finally, the Board has also considered a higher rating for 
this disability on an extraschedular basis, but finds that 
the veteran's left ankle condition is not manifested by 
symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.  A statement from the 
veteran's employer does indicate that she missed considerable 
time from work in 2002 due to an unspecified injury. In the 
opinion of the Board, however, the 20 percent schedular 
evaluation now assigned accurately reflects the degree of 
impairment attributable to the service-connected left ankle 
disability. 38 C.F.R. § 3.321.





ORDER

A 20 percent evaluation for postoperative residuals of a left 
ankle sprain, with laxity, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


